PD-0834-15
                          PD-0834-15                           COURT OF CRIMINAL APPEALS
                                                                               AUSTIN, TEXAS
                                                               Transmitted 7/3/2015 4:03:20 PM
                                                                 Accepted 7/7/2015 2:36:03 PM
                                                                                ABEL ACOSTA
                        No. ____________________                                        CLERK

                   (Court of Appeals No. 02-14-00313-CR
                             _________________

                            IN THE COURT
                    OF CRIMINAL APPEALS OF TEXAS
                          AT AUSTIN, TEXAS
                          __________________

                           ROBERT O’BRYAN,
                                                 Petitioner,
July 7, 2015                        v.

                         THE STATE OF TEXAS,
                                              Respondent,
                          ___________________

               ON PETITION FOR DISCRETIONARY REVIEW
                          ___________________

                     FROM THE SECOND DISTRICT
                         COURT OF APPEALS
                        ____________________

        ARISING IN COUNTY CRIMINAL COURT NUMBER ONE
                     DENTON COUNTY, TEXAS
                  (Trial Court No. CR-2013-08057-A)
                         ___________________

      APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME
        TO FILE PETITION FOR DISCRETIONARY REVIEW
                      ____________________

 TO THE HONORABLE PRESIDING JUDGE AND ASSOCIATE
 JUDGES OF THE COURT OF CRIMINAL APPEALS OF TEXAS:




                                     1
      COMES NOW Robert O’Bryan, Appellant and Petitioner in the above

captioned and numbered appeal, and, pursuant to Rules 9, 10 and 68.2(c) of

the Texas Rules of Appellate Procedure, files this First Motion for Extension

of Time to File Petition for Discretionary Review, and in this connection

would respectfully show unto the Court as follows:

                                      I.

      The judgment of the Second Court of Appeals from which review will

be sought in the Court of Criminal Appeals was rendered on May 28, 2015.

The Appellant’s petition for discretionary review was therefore due to be

filed in the Court of Criminal Appeals on Monday, June 29, 2015.

Tex.R.App.P. 68.2(a). The present motion for an extension of time to file

Appellant’s   petition   for   discretionary   review,   as   tendered    and

contemporaneously submitted to the Court, is therefore timely. Tex.R.App.P.

68.2(c).

                                     II.

      Due to the unexpected and sudden necessity of undersigned Counsel

being required to relocate his law office, which occurred during the time

otherwise available for the filing of Appellant’s petition in this case; along

with counsel’s other intervening obligations in pending criminal cases;

Appellant’s Counsel was not able to complete and timely file Appellant’s


                                      2
petition for discretionary review in this case within thirty (30) days, on or

before June 29, 2015.

                                                      III.

         The Appellant therefore moves the Court of Criminal Appeals to

extend the time for filing Appellant’s petition for discretionary review in this

case, and to permit the filing of same as tendered herewith, and attached as

an Exhibit to this motion. The Appellant, who was placed on community

supervision as the result of his negotiated plea in this case, is not confined,

and remains at liberty on bond.

                                                 PRAYER

         WHEREFORE, PREMISES CONSIDERED, the Appellant prays this

First Motion for an Extension of Time to File Appellant’s Petition for

Discretionary Review will be granted.

                                                                              Respectfully submitted,

                                                                  /s/Richard Gladden
                                                                  Richard Gladden
                                                                  Texas Bar No. 07991330
                                                                  1200 West University, Suite 100
                                                                  Denton, Texas 76201
                                                                  940/ 323-9307 (voice)
                                                                  940/539-0093 (fax)
                                                                  richscot1@hotmail.com (email)
                                                                  Attorney for Petitioner




                                                        3
                     CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing motion

was served by hand delivery on the Attorneys of Record for the State of

Texas, Denton County Criminal District Attorney Paul Johnson, at his

office located at 1450 East McKinney, Denton, Texas 76201, on this 6th day

of July, 2015; by U.S. mail on the State Prosecuting Attorney, Lisa C.

McMinn, directed to her office mailing address, to wit: P.O. Box 13046,

Capitol Station, Austin, Texas 78711, on this 6th day of July, 2015; and on

both of the foregoing counsel, on the same date, using the electronic filing

system operated by TexFile; all in accordance with Rules 9.5 and 68.11 of

the Texas Rules of Appellate Procedure.

                                            /s/Richard Gladden
                                            Richard Gladden




                                     4